Citation Nr: 0730018	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-26 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2006 rating decision in which the RO denied 
service connection for depression and insomnia as secondary 
to service-connected tinnitus.  The veteran filed a notice of 
disagreement (NOD) in April 2006, and the RO issued a 
statement of the case (SOC) in July 2006.  The veteran filed 
a substantive appeal pertaining to this issue (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in August 2006.

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the current medical record includes notations as to 
symptoms, to include insomnia, anxiety, and depression, that 
have appeared to be associated with the veteran's tinnitus, 
the weight of the competent and probative evidence on the 
question of psychiatric diagnosis indicates that there is no 
currently diagnosed psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability, as secondary to the veteran's service-connected 
tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for service connection for an acquired 
psychiatric disorder, a pre-rating, November 2005 letter from 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate this 
service connection claim, what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The November 2005 RO 
letter also included a request that the veteran provide any 
evidence in his possession that pertains to his claim.  

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In a 
March 2006 letter, the RO informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  

Collectively, the letters identified above meet the VCAA's 
content of notice and timing requirements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
VA outpatient treatment records from the VA Medical Center 
(VAMC) in Togus, Maine as well as from the VA Outpatient 
Clinic in Saco, Maine, and a report of VA examination dated 
in March 2006.  Also of record and considered in connection 
with the claim is a statement from the veteran's former 
employer, as well as statements submitted by the veteran and 
by his representative, on his behalf. 

In summary, in connection with the RO's consideration of the 
matter on appeal, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In this case, the veteran contends that he currently suffers 
from an acquired psychiatric disorder that is due to service-
connected tinnitus.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2007) 
(as revised, effective October 10. 2006); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Considering the claim in light of the record and the 
governing legal authority, the Board finds that the 
preponderance of the evidence is against the claim.  

Service medical records are silent with respect to 
complaints, treatment, or diagnosis of any psychiatric 
disorder.

Post-service VA treatment records dated from October 1989 to 
December 1989 reflect treatment for adjustment reaction and 
anxious mood.  

A June 1991 VA treatment note reflects the veteran's 
complaints of anxiety, sleep impairment, weight loss, 
depressed mood, and great difficulties at work.  The 
examiner's impression was  adjustment disorder.  

In a report of a July 1991 VA psychological evaluation, a VA 
psychologist indicated that the veteran was facing a very 
real and stressful work situation.  The examiner assessed 
adjustment disorder as well as suggested continued supportive 
counseling.  

VA treatment notes dated in May and June 2000 reflect that 
the veteran was prescribed medication for anxiety.

In an October 2005 statement, a VA registered nurse discussed 
the veteran's report of tinnitus that interfered with his 
work and sleep, as well as caused depressed mood. 

VA treatment records dated from October 2005 to March 2006 
reflect the veteran's complaints of difficulty with sleep, 
lack of concentration, fatigue, and feelings of depression 
related to his tinnitus symptoms.  October and November 2005 
VA treatment notes include assessments of insomnia and 
depressed mood secondary to tinnitus, and that prescribed 
sleep medication for treatment.  Treatment notes dated in 
December 2005 and March 2006 reflect assessments of improved 
depression and insomnia with good effect of medication.

The report of a March 2006 VA mental disorders examination 
reflects the veteran's complaints of tinnitus causing 
disrupted sleep which leads to difficulty concentrating, 
irritability, and anxiety.  The VA psychologist indicated 
that she reviewed the veteran's claims file, conducted a 
clinical interview, and performed a mental status evaluation.  
The psychologist detailed that the veteran reported some mild 
symptoms of depression related to poor sleep and that his 
poor sleep was related to his tinnitus waking him at night.  
The veteran also reported that with medication, he is now 
able to get a full night's sleep and has had a significant 
decrease as regards to reported difficulties with 
concentration and irritability.  The psychologist 
specifically indicated  that the veteran did not report any 
mental or emotional problems and did not note any findings or 
diagnosis of any psychiatric disorder. In fact, in providing 
a multi-axial diagnosis, the examiner specifically indicated 
that there was no diagnosis on Axis I (for acquired 
psychiatric disability).  

In an April 2006 statement, the veteran's former supervisor 
indicated that the veteran had informed her of his problems 
with tinnitus and how this condition kept him from sleeping 
at night.  She further noted that the veteran exhibited 
irritability, lack of concentration, and frustration due to 
lack of sleep, which seemed to cause him anxiety and to be 
depressed at work.  She also indicated that she had a verbal 
discussion with the veteran concerning his work performance 
as well as noted that it was not uncommon for him to be 
intermittently absent from work.  Finally, she noted that, 
while she was not currently his direct supervisor, it was her 
opinion that the veteran's attendance, attitude, and job 
performance had improved after he received treatment for 
tinnitus. 

The veteran's primary treatment provider, a VA registered 
nurse, again indicated that he had insomnia and depression 
secondary to tinnitus in a June 2006 statement.  She further 
detailed that the veteran's tinnitus caused insomnia which 
led to daytime fatigue, irritability, poor work performance, 
and depressed mood. 

While the aforementioned medical evidence indicates that the 
veteran has had various symptoms-to include insomnia, 
anxiety, and depression-which have appeared to be associated 
with his tinnitus, the medical record does not establish a 
current psychiatric disability upon which to predicate a 
grant of service connection.  

On the question of current diagnosis, the Board finds 
particularly probative the opinion of the March 2006 VA 
examiner.  To the extent that, in multiple statements and VA 
treatment records, the veteran's treating registered nurse 
may have attempted to establish diagnoses of current 
psychiatric disability (in lieu of identifying symptoms, as 
well), any such assessment appears to have been based on 
current examination of the veteran and consideration of his 
reported history (inasmuch as she did not indicate that the 
claims file had been reviewed).  By contrast, the March 2006 
VA examiner, a psychologist, concluded that there was no 
diagnosed psychiatric disability after a comprehensive 
interview of the veteran, a mental status examination, and a 
thorough review of the veteran's documented medical history.

Although the Board is not questioning the competence of the 
veteran's current VA medical provider, the Board also points 
out that the opinion of the VA registered nurse is not 
entitled to more weight merely because she treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, do not recognize such a rule.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Moreover, while 
the Board acknowledges that the VA registered nurse 
undoubtedly has some experience in medical matters (see e.g., 
Black v. Brown, 5 Vet. App. 177, 180 (1993), her opinion 
simply does not carry the same probative weight as the March 
2006 VA psychologist's opinion on the question of existence 
of a current psychiatric disability.

On these facts, the Board finds that the March 2006 VA 
examiner's opinion is entitled to more weight on the question 
of existence of a current psychiatric disability.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board thus finds that the weight 
of the medical evidence is against the claim.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, competent and 
persuasive evidence establishes that the veteran does not the 
disability for which service connection is sought, there can 
be no valid claim for service connection for such 
disability-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Moreover, because the first, essential 
criterion for establishing service connection pursuant to 38 
C.F.R. § 3.310 is not met, the Board need not address whether 
the remaining regulatory requirement-medical evidence of a 
link between the veteran's service-connected tinnitus and an 
acquired psychiatric disorder, either on the basis of 
causation or aggravation-is met.

In connection with the claim, the Board also has considered 
the veteran's assertions (to include those advanced by his 
representative, on his behalf) in written statements and 
during the July 2007 hearing, as well as the statement from 
the veteran's former employer.  The veteran is certainly 
competent to report his symptoms, and his representative and 
former employer are competent to report symptoms observed.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of these 
individuals is shown to possess the appropriate medical 
training or expertise to competently render a probative 
(i.e., persuasive) opinion on such a medical matter, any lay 
assertions in this regard have n probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board also points out that, to whatever extent the 
veteran has suggested that an online medical resource site 
provides medical information associating depression with 
tinnitus (as indicated during the July 2007 videoconference 
hearing), his assertions in this regard do not provide 
probative evidence in support of the claim.  No such medical 
information has been provided.  Further, in any event, as 
indicated above, this claim turns on the question of current 
psychiatric disability, and any such medical information 
would not be specific to this veteran-either on the question 
of psychiatric diagnosis or medical relationship.



For the foregoing reasons, the claim for service connection 
for psychiatric disability, as secondary to service-connected 
tinnitus, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for psychiatric disability, claimed as 
secondary to service-connected tinnitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


